On Application por Rehearing.
Bermudez, C. J.
The appellants contended that this court has jurisdiction and relies on the ruling in Factors’ Insurance Company vs. New Harbor Protection Company, 39 An. 583, as decisive.
The cases are dissimilar.
The court there decided that, as the controversy was the construction of an existing judgment for more than $2000, involving the question whether or not it bore interest, the issue raised was, whether the complainants were or not entitled to the amount with interest, and thus the case was appealable.
In the instant case, the judgment homologating the amount at the cost of the succession is not sought to be construed. It has received its execution, is defunct and is not sought to be enforced.
The only remnant of it which is the matter now in dispute, is the costs set up by the plaintiffs in rule, for $277.60 only, which were not. fixed at that sum by the previous judgment, and to recover which they have instituted a new independent proceeding, equivalent to a direct suit, in which, from no aspect, this court can render a judgment for an amount exceeding $2000 with costs, which it could have done in the ease invoked, with or without interest, with or without costs.
The refusal to take jurisdiction is well founded.
Rehearing refused.